Citation Nr: 0308570
Decision Date: 05/06/03	Archive Date: 07/22/03

DOCKET NO. 96-28 436     DATE MAY 06, 2003

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Nashville. Tennessee

THE ISSUE

Entitlement to service connection for post-traumatic stress
disorder (PTSD).

Entitlement to service connection for hearing loss, tinnitus, and
vertigo.

REPRESENTATION 

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD 

G. Zills, Associate Counsel

REMAND

The veteran served on active duty from July 1958 to July 1962.

This case comes before the Board of Veterans' Appeals (Board)
partly from an October 1995 RO decision which denied a claim for
service connection for PTSD. In June 1999, the Board remanded that
claim to the RO for additional development. The veteran also
appeals a June 2002 RO decision which reopened and denied prior
claims for service connection for bearing loss and tinnitus, and
also denied a claim for service connection for vertigo.

In a VA Form 9 received by the RO in March 2003, and forwarded to
The Board in April 2003, the veteran requested a hearing before a
Board Member at the RO. The case must be returned to the RO for
this purpose. Accordingly, the case is remanded to the RO for the
following action:

The RO should clarify whether the veteran wants an in- person Board
hearing at the RO (i.e., Travel Board hearing) or a Board
videoconference hearing. The RO should then schedule the veteran
for the appropriate Board hearing on the issues on appeal. After
action on this hearing request is accomplished, the case should be
returned to the Board in Washington, D.C.

L. W. TOBIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

- 2 -



